DETAILED ACTION
1.	 Claims 1-15, 20, and 22-25 are pending in this application.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph:

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-15, 20, and 22-25 are rejected under 35 U .S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

Claims 1, 13, and 25 state similarly “generate a perspectives set based at least in part on at least a data feature set associated with the processable data set, the perspectives set comprising at least one perspective data object comprising at least a subset of the data feature set;.” The  limitation "generate a perspectives set based at least in part on at least a data feature set associated with the processable data set;” renders the claims indefinite because it is unclear what is a perspectives set. Further, the clarification gave in the claims limitation for what is a perspectives set is vague and indefinite “the perspectives set comprising at least one perspective data object comprising at least a subset of the data feature set;” The specification also fails to clarify what is the perspectives set. See MPEP § 2173.05(d).
Dependent claims are rejected for inheriting the deficiencies of the base claims.

As per claims 2-3, 14-15, the claim state “the claim feature set”. There is insufficient antecedent basis for this limitation in the claims. For examination purposes “the claim feature set” will be interpreted as the same as “a data feature set” as antecedent recited in the independent claims.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 1, 13, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.

STEP 1: the claims do not fall within one of the four statutory categories of invention (process, machine, manufacture or composition of matter),  or 
STEP 2: the claims recite a judicial exception, e.g. an abstract idea, without reciting additional elements that amount to significantly more than the judicial exception, as determined using the following analysis:
STEP 2A (PRONG 1): Do the claims recite an abstract idea, law of nature, or natural phenomenon?
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?
STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception?
Using the two-step inquiry, it is clear that claims 1, 13, and 25 are directed toward non-statutory subject matter, as shown below:

STEP 1: Do claims 1, 13, and 25 fall within one of the statutory categories?  Yes.  The claim 1 is directed toward an apparatus, claim 13 a method, and claim 25 is toward a computer program product.

STEP 2A (PRONG 1): Are the claims directed to a law of nature, a natural phenomenon or an abstract idea?  Yes, the claim is directed to an abstract idea.
	With regard to STEP 2A (PRONG 1), the guidelines provide three groupings of subject matter that are considered abstract ideas:
Mathematical concepts – mathematical relationships, mathematical formulas or equations, mathematical calculations;
Certain methods of organizing human activity – fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions); and
Mental processes – concepts that are practicably performed in the human mind (including an observation, evaluation, judgment, opinion).
The apparatus in claim 1, the method in claim 13, and the computer program product in claim 25 are a mental process that can be practicably performed in the human mind and, therefore, an abstract idea.  It merely consists of generating a perspectives set based at least in part on at least a data feature set associated with the processable data set, the perspectives set comprising at least one perspective data object comprising at least a subset of the data feature set.  This is equivalent to a person selecting one or more items in a collection of articles based on the person's preferences. Notably, the claims do not positively recite any limitations regarding actual 
	
STEP 2A (PRONG 2): Do the claims recite additional elements that integrate the judicial exception into a practical application?  No, the claims does not recite additional elements that integrate the judicial exception into a practical application.
With regard to STEP 2A (prong 2), whether the claim recites additional elements that integrate the judicial exception into a practical application, the guidelines provide the following exemplary considerations that are indicative that an additional element (or combination of elements) may have integrated the judicial exception into a practical application:
an additional element reflects an improvement in the functioning of a computer, or an improvement to other technology or technical field;
an additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition; 
an additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim;
an additional element effects a transformation or reduction of a particular article to a different state or thing; and
an additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.
While the guidelines further state that the exemplary considerations are not an exhaustive list and that there may be other examples of integrating the exception into a practical application, the guidelines also list examples in which a judicial exception has not been integrated into a practical application:
an additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea; 
an additional element adds insignificant extra-solution activity to the judicial exception; and 
an additional element does no more than generally link the use of a judicial exception to a particular technological environment or field of use.
Claims 1, 13, and 25 do not recite any of the exemplary considerations that are indicative of an abstract idea having been integrated into a practical application.  While the claims do recite that the apparatus, method, and the computer program product are for “generating a perspectives set based at least in part on at least a data feature set associated with the processable data set, the perspectives set comprising at least one perspective data object comprising at least a subset of the data feature set;”, there are no limitations in the body of the claims that recite determining the actual 
Also, while the claimed the apparatus, method, and computer program product may reduce the amount of data that has to be received by generating a selection of data based on a plurality of data futures characteristics, this does not constitute an improvement in the functioning of a computer, or an improvement to other technology or technical field.
Also, as noted above, merely including instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea is indicative that the judicial exception has not been integrated into a practical application.  In the instant case, the steps of selecting and transmitting are performed by a “device utilized to process big data or large amount of data”, i.e. a computer.  Thus, it is clear that the abstract idea is merely implemented on a computer, which is indicative of the abstract idea having not been integrated into a practical application.
STEP 2B: Do the claims recite additional elements that amount to significantly more than the judicial exception? No, the claims do not recite additional elements that amount to significantly more than the judicial exception.

adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field, which is indicative that an inventive concept may be present; or  
simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, which is indicative that an inventive concept may not be present.
Claims 1, 13, and 25 do not recite any specific limitation or combination of limitations that are not well-understood, routine, conventional (WURC) activity in the field.  Identify, generate, and receive data are fundamental, i.e. WURC, activities performed by computer device in order to processing big data or large amount of data to get a visualization of the big data or large amount of data such as the claimed data perspective generation and visualization in 1, 13, and 25.

CONCLUSION
Thus, since claims 1, 13, and 25 are: (a) directed toward an abstract idea, (b) does not recite additional elements that integrate the judicial exception into a practical application, and (c) does not recite additional elements that amount to significantly more than the judicial exception, it is clear that claims 1, 13, and 25 are directed towards non-statutory subject matter.
Claim Rejections - 35 USC § 103
7. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. § 102 and § 103 (or as subject to pre-AIA  35 U.S.C. § 102 and § 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
 The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section § 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:

1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or nonobviousness.


8.	Claims 1-15, 20, and 22-25 are rejected under 35 U.S.C. § 103 as being unpatentable over Singh et al. (US 20160246871 A1) in view of Muddu et al. (US 20170063886 A1).

As per claim 1, Singh teaches an apparatus for data perspective generation and visualization (Singh, fig. 3, par. [0018], analysis server. Where the analysis server is interpreted as the apparatus for data perspective generation and visualization. , the apparatus comprising at least one processor and at least one non-transitory memory comprising computer-coded instructions thereon, the computer coded instructions, with the at least one processor, configure the apparatus to (Singh, fig. 3:302, par. [0095], a processor. Wherein the processor is interpreted as the at least one processor. Further, fig. 3:308, par. [0098], a memory system comprises a non-transitory computer-readable medium, which stores instructions (e.g., software programs) executable by processor 302. Wherein the instructions is interpreted as the computer-coded instructions): 
identify a processable data set comprising at least one data record (Singh, fig. 4:404, par. [0121], receives a table identifier identifying a table from within the database. Wherein the identifying a table is interpreted as the identify a processable data set. The table identifier is interpreted as the at least one data record once the table identifier is inherit to be a piece of data record in the table which identify the table); 
generate a perspectives set based at least in part on at least a data feature set associated with the processable data set (Singh, fig. 5, [0140]-[0142], “generate the ID field selection interface window 500 and provide a list of available tables of the selected database in the table list 504.”  Where the generate the ID field selection interface window is interpreted as the generate a perspectives set. Where the list of available tables of the selected database in the table list is interpreted as the at least in part on at least a data feature set associated with the processable data set. The processable data set is interpreted as a table as taught above), the perspectives set comprising at least one perspective data object comprising at least a subset of the data feature set (Singh, fig. 5, par. [0139], “The ID field selection interface window 500 comprises a table search field 502, a table list 504, and a fields selection window 506.” Wherein the fields selection window 506 are interpreted as the at least one perspective data object. Further, par. [0140], “the fields selection window 506 may provide a list of available fields in the selected table.” Wherein the list of available fields in the selected table is interpreted as the subset of the data feature set); 
generate, based at least in part on at least the perspectives set, a hierarchical perspectives data object representing a set of perspective detail levels, each perspective detail level of the set of perspective detail levels associated with at least one perspective data object of the perspectives set (Singh, figs. 6a, 10, par. [0214], “There can be many ways of scoring the data fields. The explain information window 1002 (i.e., the scoring window in FIG. 10) is shown along with the selected nodes.” Wherein scoring the data fields is interpreted as the generate the hierarchical perspectives data object representing a set of perspective detail levels. For example, on the scored columns the first line illustrate a detail associated with the Field Name “day0” where the generated Score associated for the day0 is 0.637, the Min is 0, Mean is 0.031, and Max is 0.353. Where the day0 is “The user may then choose any number of fields from the fields selection window to be data fields.” Wherein the fields choose are interpreted as the at least in part on at least the perspectives set which will be used to generated a score associated with the data field, see fig. 10:1002); 
receive a selected perspectives level indication representing a selected perspective detail level of the set of perspective detail levels, wherein the selected perspective detail level is associated with a selected perspective subset of the perspectives set (Singh, fig. 9:912, par. [0188], [0194], “selection information box 912 indicates the number of nodes selected and the total points (e.g., data points or elements) of the selected nodes.” Wherein the selection information box is interpreted as the selected perspectives level indication representing a selected perspective detail level of the set of perspective detail levels. Wherein the selected nodes is interpreted as selected perspective subset of the perspectives set which is associated with the number of nodes selected and the total points (e.g., data points or elements) herein interpreted as the selected perspective subset of the perspectives set. In order to select the object a selection action is inherit to be receive. Furthermore, par. [0289], “The landmark selection module 1902 may be configured to randomly select a first subset of the data points to assign as an initial set of landmark points.” Therefore the data points is understood here as a subset of data associated with the selected node);
However, it is noted that the prior art of Singh does not explicitly teach “generate, using an anomaly detection model set, an anomaly score set for at least one perspective data object of the selected perspective subset.”
Muddu teaches generate, using an anomaly detection model set (Muddu, fig. 25:2504,  par. [0359], “an anomaly model includes at least model processing logic defining a process for assigning an anomaly score to the event data 2302 and a model state defining a set of parameters for applying the model processing logic.” Where the anomaly model is interpreted as the anomaly detection model set), an anomaly score set for at least one perspective data object of the selected perspective subset (Muddu, fig. 25:2506, par. [0360], “assigning an anomaly score based on the processing of the event data 2302 through the anomaly model.”  Wherein the assigning an anomaly score is inherent to previous generate/calculate the score assigned to the anomaly. Further the at least one perspective data object of the selected perspective subset are taught above by Singh, fig. 9:912, par. [0188], [0194], and [0289]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muddu that teaches an intelligence generation and activity discovery from events in a distributed data processing system into Singh that teaches generating a graph utilizing improved groupings of data points based on scores of the groupings. Additionally, this visualization of data improvements and mapped accuracy over time.
The motivation for doing so would be to intelligent generate discovery from events in a distributed data processing apparatus (Muddu par. [0003]). 

As per claim 2, Muddu teaches wherein to generate the perspective set based at least in part on at least the claim feature set, the apparatus is configured to: generate the perspective set utilizing a data perspectives generation model (Muddu, par. [0618], “feature scores are calculated or assigned by processing the event data through a model to generate a numerical value.  In some embodiments the model includes model processing logic defining a process for assigning a feature score based on processing the event data X102 and a model state defining a set of parameters for applying the model processing logic.” Wherein the model is interpreted as the data perspectives generation model), the data perspectives generation model configured to receive the processable data set as input (Muddu, fig. 69:6901, par. [0609], “The process 6900 begins with receiving event data 6901.” Where the event data is interpreted as the processable data set as input), wherein the data perspectives generation model comprises a self-supervised machine learning model (Muddu, [0618], “… the models used to generate feature scores are machine-learning (both supervised and unsupervised) models.” Wherein the unsupervised machine-learning models is interpreted as self-supervised machine learning model once they are inherent to not have supervision and are self-supervising themselves).

As per claim 3, Muddu teaches wherein to generate the perspective set based at least in part on at least the claim feature set, the apparatus is configured to:2Applicant(s): Optum Services (Ireland) Limited Filed: Concurrently HerewithAmendment Dated January 29, 2020generate the claim feature set based at least in part on at least the processable data set (Muddu, par. [0618], “each feature score is generated based on one various different analyses of the event data.” Wherein the feature score is interpreted as the generate the claim feature set. Further. fig. 69:6901, par. [0609], “The process 6900 begins with receiving event data 6901.” Where the event data is interpreted as the processable data set as input); and 
identify at least one subset of the claim feature set, the subset of the data feature set sharing a prominent characteristic (Muddu, par. [0619]-[0620], “feature scores are calculated on a per-entity basis.  Therefore a plurality of feature scores is generated for a particular entity.  The combined set of feature values associated with particular entity make up the entity profile.” Wherein the combined set of feature values associated with particular entity is interpreted as the identify at least one subset of the claim feature set, the subset of the data feature set sharing a prominent characteristic once to combine a set of feature values the values will need to be previous identified. Wherein the combined set of feature values associated with particular entity is inherent to share a prominent characteristic of the entity which will be building the entity profile).

As per claim 4, Singh teaches wherein to identify the processable data set, the apparatus is configured to: retrieve the processable data set from at least one datastore (Singh, par. “The storage system 310 includes any storage configured to retrieve and store data.” Wherein the storage is interpreted as the at least one datastore. Where the data is interpreted to includes storage table).  

As per claim 5, Singh teaches wherein to identify the processable data set, the apparatus is configured to: receive the processable data set from a client device (Singh, fig. 2, par. [0081], user device. Wherein the user devices is interpreted as the client device. The user device herein is inherent to receive storage table from a  Further, par. [0112], “receives a database identifier and a location of the database (e.g., the data storage server 206) from the user device 202a (see FIG. 2).”).  

As per claim 6, Muddu teaches the apparatus further configured to: cause rendering of a perspectives analysis interface (Muddu, fig. 40E, par. [0471], “a GUI user can quickly discern whether a large number of anomalies occurred on a particular date or time period” Wherein the GUI is interpreted as the perspectives analysis interface), the perspectives analysis interface comprising at least one interface element (Muddu, fig. 40E, par. [0471], “By hovering over a point on the line, the GUI generates a bubble indicating the date and number of anomalies on that date.” Wherein the bubble is interpreted as the at least one interface element), the at least one interface element associated with (1) one or more of the anomaly score set for each perspective data object of the selected perspective subset (Muddu, fig. 40E:4086, par. [0472], “The score associated with the anomaly is "5"”);
Additionally, Singh teaches (2) the hierarchical perspectives data object (Singh, figs. 6a, 10, par. [0214], “There can be many ways of scoring the data fields. The explain information window 1002 (i.e., the scoring window in FIG. 10) is shown along with the selected nodes.” Wherein scoring the data fields is interpreted as the generate the hierarchical perspectives data object representing a set of perspective detail levels. For example, on the scored columns the first line illustrate a detail associated with the Field Name “day0” where the generated Score associated for the day0 is 0.637, the Min is 0, Mean is 0.031, and Max is 0.353. Where the day0 is , and (3) the processable data set (Singh, fig. 4:404, par. [0121], receives a table identifier identifying a table from within the database. Wherein the identifying a table is interpreted as the identify the processable data set. The table identifier is interpreted as the at least one data record once the table identifier is inherit to be a piece of data record in the table which identify the table).

As per claim 7, Singh teaches wherein the set of perspective detail levels represents, for at least a first perspective data object of the perspectives set (Singh, fig. 9:902, par. [0176], a node illustrated as the node 902 herein interpreted as the second perspective data object of the perspectives set) and a second perspective data object of the perspectives set (Singh, fig. 9:906, par. [0176], a node illustrated as the node 906 herein interpreted as the second perspective data object of the perspectives set), a parent-child relationship between the first perspective data object and the second perspective data object (Singh, fig. 9:904, par. [0176], edge 904 connects node 902 with node 906. Where the edge is interpreted as the parent-child relationship between the first perspective data object and the second perspective data object).  

As per claim 8, Muddu teaches wherein to generate, based at least in part on at least the perspectives set, the hierarchical perspectives data object, the apparatus is configured to: generate a perspective relations graph data object based at least in part on the perspectives set (Muddu, fig. 10, par. [0234], “the identity resolution module 812 creates a probabilistic graph to record a probability of association for each user it is currently tracking.” Where the probabilistic graph is interpreted as the perspective relations graph data object. Further, the users and the machines tracked can be interpreted as the least in part on the perspectives set. Where the users and machines are represented in the graph as nodes), wherein the perspective relations graph data object represents a set of weighted relationships between perspective data objects of the perspectives set (Muddu, fig. 10, par. [0234], “Edges between each peripheral node and the center node represent the probability of association between the particular machine identifier and the user.” Wherein the probability of association between the particular machine identifier and the user is interpreted as the set of weighted relationships between perspective data objects of the perspectives set); and  3Applicant(s): Optum Services (Ireland) Limited Filed: Concurrently Herewith Amendment Dated January 29, 2020 
generate the hierarchical perspectives data object based at least in part on at least the perspective relations graph data object (Muddu, fig. 10, par. [0234], a probability of association for each user. Where the probability of association for each user is inherent to creates/generates a hierarchical pattern of association between user and machine. Where the probability is associate users with machines therefore it is generate a relationship of the graph nodes. Where the graph nodes can comprise of the graph data object. Further, par. [0205], a hierarchical way to perform pattern matching on complex data format).

As per claim 9, Singh teaches wherein to receive the selected perspectives level indication, the apparatus is configured to: cause rendering of the hierarchical perspectives data object (Singh, [0188], “selection information box 912 indicates the number of nodes selected and the total points (e.g., data points or elements) of the selected nodes” Wherein the information box is inherited to receive information that was giving/rendering by the selected node which is also part of the hierarchical perspectives data object once the node is interpreted to be part of the hierarchy); and 
receive the selected perspectives level indication in response to user interaction with the hierarchical perspectives data object (Singh, par. [0187]-[0188],  “The interactive visualization 900 may also respond to user actions such as when the user drags, clicks, or hovers a mouse cursor over a node.”. Further, “The user may also select multiple nodes and/or edges by clicking separate on each object, or drawing a shape (such as a box) around the desired objects.  Once the objects are selected, a selection information box 912 may display some information regarding the selection.”, wherein the response for the user clicking on the object can be interpreted as a response of response to user interaction with the hierarchical perspectives data object).

As per claim 10, Singh teaches the apparatus further configured to: receive a depth level selection (Singh, fig. 9, par. [0193], “the user may select one or more objects and click on the explain button 922 to receive in-depth information regarding the selection” Wherein the click on the explain button is interpreted as to receive a depth level selection once the click of the explain button is inherit to be a selection of the explain button), wherein the perspective set comprises a number of perspective data objects based at least in part on the depth level selection (Singh, fig. 10, par. “The user may also click on the explain button 922 to receive more information associated with the selection the visualization engine 322 may display the explain information window 1002.” Wherein the explain information window illustrated several standpoint data objects herein can be interpreted as the number of perspective data objects based at least in part on the depth level selection).  

As per claim 11, Singh teaches the apparatus further configured to: cause rendering of a depth selection interface element (Singh, fig. 10, par. [0213] “explain information window” where the explain information window is displayed after received the user click on the button Explain requesting the system more detail/in depth information. Wherein the explain information window is interpreted as the depth selection interface element), wherein the depth level selection is received in response to user interaction with the depth selection interface element (Singh, fig. 10:1002, par. [0216], “The user may interact with the data directly to see where the graph corresponds to the data, make changes to the analysis and view the changes in the graph, modify the graph and view changes to the data, or perform any kind of interaction.”. Where the user click can is interpreted as a user.” Where the any kind of interaction is interpreted as the user interaction with the depth selection interface element. Where the user for example can click to select a Explain Button to receive in depth information regarding a selected node in the graphic), and wherein the depth selection interface element comprises a slider interface element (Singh, fig. 10:1002, par. [0215], a explain information window where the explain information .  

As per claim 12, Muddu teaches the apparatus further configured to: generate a recommended optimal depth level based at least in part on the data feature set (Muddu, fig. 61A-B, par. [0550], determine the optimal position for Node 1. Where to determine the optimal position for the Node 1 can be interpreted as the generate a recommended optimal depth level based at least in part on the data feature set. The data feature set is taught by Singh, fig. 5, par. [0139], above), wherein the depth selection interface element includes an indication of the recommended optimal depth level (FIG. 61A, the numeral inside each node (circle) indicates the order in which the node has been "touched" during a BFS traversal and, hence, its position in the 1D grid 6102. Where the Node 1 have the numeral 1 inside of the node circle which can be interpreted as the indication of the recommended optimal depth level. The depth selection interface is taught by Singh, fig. 10:1002, par. [0216], above).  

As per claim 13, Singh teaches a computer-implemented method for data perspective generation and visualization, the computer-implemented method comprising (Singh, par. [0008], a method for receiving a process a large number of data points where the method is being implemented in a computer device. Further, fig. 10, par. [0009], generating a visualization of the plurality of nodes and edge. Wherein the generating a visualization of the plurality of nodes and edge is interpreted to : 
identifying a processable data set comprising at least one data record (Singh, fig. 4:404, par. [0121], receives a table identifier identifying a table from within the database. Wherein the identifying a table is interpreted as the identifying a processable data set. The table identifier is interpreted as the at least one data record once the table identifier is inherit to be a piece of data record in the table which identify the table); 
generating a perspectives set based at least in part on at least a data feature set associated with the processable data set (Singh, fig. 5, [0140]-[0142], “generate the ID field selection interface window 500 and provide a list of available tables of the selected database in the table list 504.”  Where the generating the ID field selection interface window is interpreted as the generating a perspectives set. Where the list of available tables of the selected database in the table list is interpreted as the at least in part on at least a data feature set associated with the processable data set. The processable data set is interpreted as a table as taught above), the perspectives set comprising at least one perspective data object comprising at least a subset of the data feature set (Singh, fig. 5, par. [0139], “The ID field selection interface window 500 comprises a table search field 502, a table list 504, and a fields selection window 506.” Wherein the fields selection window 506 are interpreted as the at least “the fields selection window 506 may provide a list of available fields in the selected table.” Wherein the list of available fields in the selected table is interpreted as the subset of the data feature set);  4Applicant(s): Optum Services (Ireland) Limited Filed: Concurrently Herewith Amendment Dated January 29, 2020 
generating, based at least in part on at least the perspectives set, a hierarchical perspectives data object representing a set of perspective detail levels, each perspective detail level of the set of perspective detail levels associated with at least one perspective data object of the perspectives set (Singh, figs. 6a, 10, par. [0214], “There can be many ways of scoring the data fields. The explain information window 1002 (i.e., the scoring window in FIG. 10) is shown along with the selected nodes.” Wherein scoring the data fields is interpreted as the generating the hierarchical perspectives data object representing a set of perspective detail levels. For example, on the scored columns the first line illustrate a detail associated with the Field Name “day0” where the generated Score associated for the day0 is 0.637, the Min is 0, Mean is 0.031, and Max is 0.353. Where the day0 is interpreted as the set of perspective detail levels). Further, par. [0142], “The user may then choose any number of fields from the fields selection window to be data fields.” Wherein the fields choose are interpreted as the at least in part on at least the perspectives set which will be used to generated a score associated with the data field, see fig. 10:1002); 
receiving a selected perspectives level indication representing a selected perspective detail level of the set of perspective detail levels, wherein the selected perspective detail level is associated with a selected perspective subset of the perspectives set (Singh, fig. 9:912, par. [0188], [0194], “selection information box 912 indicates the number of nodes selected and the total points (e.g., data points or elements) of the selected nodes.” Wherein the selection information box is interpreted as the selected perspectives level indication representing a selected perspective detail level of the set of perspective detail levels. Wherein the selected nodes is interpreted as selected perspective subset of the perspectives set which is associated with the number of nodes selected and the total points (e.g., data points or elements) herein interpreted as the selected perspective subset of the perspectives set. In order to select the object a selection action is inherit to be receive. Furthermore, par. [0289], “The landmark selection module 1902 may be configured to randomly select a first subset of the data points to assign as an initial set of landmark points.” Therefore the data points is understood here as a subset of data associated with the selected node);
However, it is noted that the prior art of Singh does not explicitly teach “generating, using an anomaly detection model set, an anomaly score set for at least one perspective data object of the selected perspective subset.”
On the other hand, in the same field of endeavor, Muddu teaches generating, using an anomaly detection model set (Muddu, fig. 25:2504,  par. [0359], “an anomaly model includes at least model processing logic defining a process for assigning an anomaly score to the event data 2302 and a model state defining a set of parameters for applying the model processing logic.” Where the anomaly model is interpreted as the anomaly detection model set), an anomaly score set for at least one perspective data object of the selected perspective subset (Muddu, fig. 25:2506, par. [0360], “assigning an anomaly score based on the processing of the event data 2302 through the anomaly model.”  Wherein the assigning an anomaly score is .  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muddu that teaches an intelligence generation and activity discovery from events in a distributed data processing system into Singh that teaches generating a graph utilizing improved groupings of data points based on scores of the groupings. Additionally, this visualization of data improvements and mapped accuracy over time.
The motivation for doing so would be to intelligent generate discovery from events in a distributed data processing method (Muddu par. [0003]). 

As per claim 14, Muddu teaches wherein generating the perspective set based at least in part on at least the claim feature set comprises: generating the perspective set utilizing a data perspectives generation model (Muddu, par. [0618], “feature scores are calculated or assigned by processing the event data through a model to generate a numerical value.  In some embodiments the model includes model processing logic defining a process for assigning a feature score based on processing the event data X102 and a model state defining a set of parameters for applying the model processing logic.” Wherein the model is interpreted as the data perspectives generation model), the data perspectives generation model configured to receive the processable data set as input (Muddu, fig. 69:6901, par. [0609], “The process 6900 begins with receiving event data 6901.” Where the event data is interpreted as the , wherein the data perspectives generation model comprises a self-supervised machine learning model (Muddu, [0618], “… the models used to generate feature scores are machine-learning (both supervised and unsupervised) models.” Wherein the unsupervised machine-learning models is interpreted as self-supervised machine learning model once they are inherent to not have supervision and are self-supervising themselves).

As per claim 15, Muddu teaches wherein generating the perspective set based at least in part on at least the claim feature set comprises: generating the claim feature set based at least in part on at least the processable data set (Muddu, par. [0618], “each feature score is generated based on one various different analyses of the event data.” Wherein the feature score is interpreted as the generating the claim feature set. Further, fig. 69:6901, par. [0609], “The process 6900 begins with receiving event data 6901.” Where the event data is interpreted as the processable data set as input); and 
identifying at least one subset of the claim feature set, the subset of the data feature set sharing a prominent characteristic (Muddu, par. [0619]-[0620], “feature scores are calculated on a per-entity basis.  Therefore a plurality of feature scores is generated for a particular entity.  The combined set of feature values associated with particular entity make up the entity profile.” Wherein the combined set of feature values associated with particular entity is interpreted as the identify at least one subset of the claim feature set, the subset of the data feature set sharing a prominent characteristic once to combine a set of feature values the values will need to be .  

As per claim 20, Muddu teaches wherein generating, based at least in part on at least the perspectives set, the hierarchical perspectives data object comprises: 5Applicant(s): Optum Services (Ireland) LimitedFiled: Concurrently HerewithAmendment Dated January 29, 2020generating a perspective relations graph data object based at least in part on the perspectives set (Muddu, fig. 10, par. [0234], “the identity resolution module 812 creates a probabilistic graph to record a probability of association for each user it is currently tracking.” Where the probabilistic graph is interpreted as the perspective relations graph data object. Further, the users and the machines tracked can be interpreted as the least in part on the perspectives set. Where the users and machines are represented in the graph as nodes), wherein the perspective relations graph data object represents a set of weighted relationships between perspective data objects of the perspectives set(Muddu, fig. 10, par. [0234], “Edges between each peripheral node and the center node represent the probability of association between the particular machine identifier and the user.” Wherein the probability of association between the particular machine identifier and the user is interpreted as the set of weighted relationships between perspective data objects of the perspectives set); and 
generating the hierarchical perspectives data object based at least in part on at least the perspective relations graph data object (Muddu, fig. 10, par. [0234], a probability of association for each user. Where the probability of association for each user is inherent to creates/generates a hierarchical pattern of association between user .

As per claim 22, Singh teaches the computer- implemented method further comprises: receiving a depth level selection (Singh, fig. 9, par. [0193], “the user may select one or more objects and click on the explain button 922 to receive in-depth information regarding the selection” Wherein the click on the explain button is interpreted as to receive a depth level selection once the click of the explain button is inherit to be a selection of the explain button), wherein the perspective set comprises a number of perspective data objects based at least in part on the depth level selection (Singh, fig. 10, par. [0219], “The user may also click on the explain button 922 to receive more information associated with the selection the visualization engine 322 may display the explain information window 1002” Wherein the explain information window illustrated several standpoint data objects herein can be interpreted as the number of perspective data objects based at least in part on the depth level selection).

As per claim 23, Singh teaches the computer- implemented method further comprising: causing rendering of a depth selection interface element (Singh, fig. 10, par. [0213] “explain information window” where the explain information window is displayed after received the user click on the button Explain requesting the system more detail/in depth information. Wherein the explain information window is interpreted as the , wherein the depth level selection is received in response to user interaction with the depth selection interface element (Singh, fig. 10:1002, par. [0216], “The user may interact with the data directly to see where the graph corresponds to the data, make changes to the analysis and view the changes in the graph, modify the graph and view changes to the data, or perform any kind of interaction.”. Where the user click can is interpreted as a user.” Where the any kind of interaction is interpreted as the user interaction with the depth selection interface element. Where the user for example can click to select an Explain Button to receive in depth information regarding a selected node in the graphic), and wherein the depth selection interface element comprises a slider interface element (Singh, fig. 10:1002, par. [0215], a explain information window where the explain information window on the bottom has a bar where user can interact by click on the bar and slide from left to right and vice versa to view data on the explain information window).  

As per claim 24, Muddu teaches the computer- implemented method further comprising: generating a recommended optimal depth level based at least in part on the data feature set (Muddu, fig. 61A-B, par. [0550], determine the optimal position for Node 1. Where to determine the optimal position for the Node 1 can be interpreted as the generate a recommended optimal depth level based at least in part on the data feature set. The data feature set is taught by Singh, fig. 5, par. [0139], above), wherein the depth selection interface element includes an indication of the recommended optimal depth level (FIG. 61A, the numeral inside each node (circle) indicates the order in which the node has been "touched" during a BFS traversal and, hence, its .  

As per claim 25, Singh teaches a computer program product for data perspective generation and visualization, the computer program product comprising at least one non-transitory computer readable storage medium having computer program code stored thereon, the computer program code, in execution with at least one processor, configured for (Singh, par. [0013], a non-transitory computer readable medium may comprise instructions executable by a processor to perform a method. Further, fig. 10, par. [0009], generating a visualization of the plurality of nodes and edge. Wherein the generating a visualization of the plurality of nodes and edge is interpreted to comprises a data perspective generation and visualization process. For example, fig. 5 illustrates an interface window called Erg inputs which is used to generated data perspective of the data table which can be interpreted as the data perspective generation. Further, fig. 9, illustrated a Erg visualization which was generated from the data perspective futures selected which can be interpreted as the visualization): 
identifying a processable data set comprising at least one data record (Singh, fig. 4:404, par. [0121], receives a table identifier identifying a table from within the database. Wherein the identifying a table is interpreted as the identifying a processable data set. The table identifier is interpreted as the at least one data record ;  6Applicant(s): Optum Services (Ireland) Limited Filed: Concurrently Herewith Amendment Dated January 29, 2020 
generating a perspectives set based at least in part on at least a data feature set associated with the processable data set (Singh, fig. 5, [0140]-[0142], “generate the ID field selection interface window 500 and provide a list of available tables of the selected database in the table list 504.”  Where the generating the ID field selection interface window is interpreted as the generating a perspectives set. Where the list of available tables of the selected database in the table list is interpreted as the at least in part on at least a data feature set associated with the processable data set. The processable data set is interpreted as a table as taught above), the perspectives set comprising at least one perspective data object comprising at least a subset of the data feature set (Singh, fig. 5, par. [0139], “The ID field selection interface window 500 comprises a table search field 502, a table list 504, and a fields selection window 506.” Wherein the fields selection window 506 are interpreted as the at least one perspective data object. Further, par. [0140], “the fields selection window 506 may provide a list of available fields in the selected table.” Wherein the list of available fields in the selected table is interpreted as the subset of the data feature set); 
generating, based at least in part on at least the perspectives set, a hierarchical perspectives data object representing a set of perspective detail levels, each perspective detail level of the set of perspective detail levels associated with at least one perspective data object of the perspectives set (Singh, figs. 6a, 10, par. [0214], “There can be many ways of scoring the data fields. The explain information window 1002 (i.e., the scoring window in FIG. 10) is shown along with the selected nodes.” Wherein scoring the data fields is interpreted as the generating the hierarchical perspectives data object representing a set of perspective detail levels. For example, on the scored columns the first line illustrate a detail associated with the Field Name “day0” where the generated Score associated for the day0 is 0.637, the Min is 0, Mean is 0.031, and Max is 0.353. Where the day0 is interpreted as the set of perspective detail levels). Further, par. [0142], “The user may then choose any number of fields from the fields selection window to be data fields.” Wherein the fields choose are interpreted as the at least in part on at least the perspectives set which will be used to generated a score associated with the data field, see fig. 10:1002); 
receiving a selected perspectives level indication representing a selected perspective detail level of the set of perspective detail levels, wherein the selected perspective detail level is associated with a selected perspective subset of the perspectives set (Singh, fig. 9:912, par. [0188], [0194], “selection information box 912 indicates the number of nodes selected and the total points (e.g., data points or elements) of the selected nodes.” Wherein the selection information box is interpreted as the selected perspectives level indication representing a selected perspective detail level of the set of perspective detail levels. Wherein the selected nodes is interpreted as selected perspective subset of the perspectives set which is associated with the number of nodes selected and the total points (e.g., data points or elements) herein interpreted as the selected perspective subset of the perspectives set. In order to select the object a selection action is inherit to be receive. Furthermore, par. [0289], “The landmark selection module 1902 may be configured to randomly select a first subset of the data points to assign as an initial set of landmark points.” Therefore the data points is understood here as a subset of data associated with the selected node);
However, it is noted that the prior art of Singh does not explicitly teach “generating, using an anomaly detection model set, an anomaly score set for at least one perspective data object of the selected perspective subset.”
On the other hand, in the same field of endeavor, Muddu teaches generating, using an anomaly detection model set (Muddu, fig. 25:2504, par. [0359], “an anomaly model includes at least model processing logic defining a process for assigning an anomaly score to the event data 2302 and a model state defining a set of parameters for applying the model processing logic.” Where the anomaly model is interpreted as the anomaly detection model set), an anomaly score set for at least one perspective data object of the selected perspective subset (Muddu, fig. 25:2506, par. [0360], “assigning an anomaly score based on the processing of the event data 2302 through the anomaly model.”  Wherein the assigning an anomaly score is inherent to previous generate/calculate the score assigned to the anomaly. Further the at least one perspective data object of the selected perspective subset are taught above by Singh, Singh, fig. 9:912, par. [0188], [0194], and [0289]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Muddu that teaches an intelligence generation and activity discovery from events in a distributed data processing system into Singh that teaches generating a graph utilizing improved groupings of data points based on scores of the groupings. Additionally, this visualization of data improvements and mapped accuracy over time.
(Muddu par. [0003]). 

Prior Art of Record
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sampath et al. (US 20190228419 A1), teaches a fraud detection system that applies scoring models to process transactions by scoring them and sidelines potential fraudulent transactions is provided. Sexton et al. (US 20190228419 A1), teaches selecting a first subset of the data points to generate an initial set of landmarks, each data point of the first subset defining a landmark point and for each non-landmark data point. Carlsson et al. (US 20150127650 A1), teaches receiving a matrix for a set of documents, each cell of the matrix including a frequency value indicating a number of instances of a corresponding text segment in a corresponding document, receiving an indication of a relationship between two text segments. 

Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO CAIA DO whose telephone number is (469)295-9251.  The examiner can normally be reached on Monday - Friday / 06:30 to 16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehichioya, Fred can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTONIO J CAIA DO/
Examiner, Art Unit 2168

/IRETE F EHICHIOYA/Supervisory Patent Examiner, Art Unit 2168